Citation Nr: 1045787	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  10-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The claimant/appellant alleges he had recognized guerilla service 
with the United States Armed Forces of the Far East (USAFFE) 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2009 decisional 
letter from the Manila RO that denied the appellant's claim 
seeking compensation from the Filipino Veterans Equity 
Compensation Fund.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing entitlement 
to such benefit, that is the matter before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, in claims 
where it is necessary to first establish veteran status, proper 
VCAA notice must be tailored to also inform claimants of the 
information or evidence necessary to prove the element of veteran 
status, what information the appellant is responsible for 
providing, and what information VA will seek to obtain concerning 
that element.  

A close review of the claims file shows the appellant has not 
been advised of VA's duties to notify and assist in the 
development of his claim prior to its initial adjudication.  
However, the Board finds that he is not prejudiced by such notice 
defects.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error in 
VCAA notice should be presumed prejudicial and that VA must 
always bear the burden of proving that such an error did not 
cause harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, and determinations on the 
issue of harmless error should be made on a case-by-case basis.  
Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged 
that he was prejudiced because he did not receive notice of what 
was needed to substantiate his claim.  The record reflects that 
based on information he provided, the RO sought service 
department verification of his service, and based on service 
department certification that he did not have qualifying service, 
determined he is ineligible for VA benefits as a matter of law.  
When an appellant is ineligible for VA benefits as a matter of 
law based on the service department's refusal to certify the 
appellant's service, he is not prejudiced by VA's failure to 
notify him of the various methods available for proving 
Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 
(noting that "given the binding nature of the U.S. service 
department's certification . . . a remand for further development 
could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service 
and advised the appellant as to what documents he should submit 
to assist in the matter.  There is no indication that information 
submitted by VA to the service department for the purposes of 
certifying his service was erroneous or incomplete.  The 
appellant has also not submitted any further evidence suggesting 
that re-certification of his service/nonservice is necessary.  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The appellant previously filed a claim for service connection for 
pulmonary tuberculosis and malaria in May 1990.  See VA Form 21-
526.  In conjunction with this claim, he submitted a copy of his 
separation certificate from the Philippine Army of the 
Commonwealth of the Philippines (PA AGO Form 55).  It listed his 
service number as [redacted], and showed that on November 15, 1942, 
he was enlisted for the "C" Co. 1st Bn G.S.T., and that he 
separated from the 2d Repl. Bn. on February 4, 1946.

In September 1990, the RO requested any and all records that the 
National Personnel Records Center (NPRC) might have for the 
appellant.  In October 1990, the NPRC responded by attaching a 
copy of an X-ray that had been completed in January 1946 at the 
Manila Outpatient Clinic. See VA Form 60-7575 and December 1990 
radiographic report.

In August 1990, the RO sought certification of the appellant's 
service from the NPRC and provided the following information: 
name, [redacted]; date of birth, June [redacted], 1925; 
place of birth, Mesulo Arayat; service number, [redacted]; date of 
enlistment, November 15, 1942; date of separation, February 4, 
1946; last organization, "C" Co. 1st Bn GST.  Based on the 
foregoing information, in January 1991, the NPRC certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  

In March 2009, the appellant applied for one-time payment from 
the Filipino Veterans Equity Compensation Fund.  He contended 
that he had active service with a recognized Philippine guerilla 
unit from November 15, 1942 to February 4, 1946, and listed his 
full name as [redacted]; his date of birth as June 
[redacted], 1925; his place of birth as Arayat, Pampanga; and his service 
number as [redacted].  He also provided the names of his spouse, 
father, and mother.  See March 2009 VA Form 21-4138.

In support of his claim for the one-time payment from the 
Filipino Veterans Equity Compensation Fund, the appellant 
submitted the following: 

* A duplicate copy of his PA AGO Form 55.

* Photocopies of his VA file number card, his Voter's ID card 
from the Republic of the Philippines Commission on Elections, and 
his ID card from the Republic of the Philippines Office of Senior 
Citizens Affairs.  

* A copy of his "Affidavit for Philippine Army Personnel," 
dated in December 1945.  It lists his name as [redacted]
[redacted], service number as [redacted], date of birth as June [redacted], 1925, 
birthplace as Arayat, Pampanga, and indicates he served in the 
civilian guerrilla (and not in the USAFFE or USAFFE-Guerilla) 
with the 6th Repl. Co., 2nd Repl. Bn.  He was processed on 
December 17, 1945.
* A copy of his WD AGO Form 20, Soldier's Qualification Card.  
Completed in December 1945, it shows that the appellant was a 
private in a guerrilla infantry unit under the service command of 
the Philippines.  It also shows that he was enlisted on November 
17, 1942, for the "C" Co. 1st Bn., and processed on December 
17, 1945, at the 2nd Repl. Bn. station.  An additional note that 
appears to have been added to the card after the date of 
interview shows that on February 6, 1946, the appellant was 
discharged for the convenience of the government.

* A certification from the Veterans Federation of the Philippines 
stating that the appellant is authorized to transact official 
business with the Philippine Veterans Affairs Office.

* A May 1987 certification from the Philippine Veterans Affairs 
Office stating that the appellant is entitled to veterans 
preference in the acquisition of public agricultural lands.

* A certificate showing that the appellant is the owner of 
several common shares of capital stock of the Philippine Veterans 
Bank.

* A photocopy of his passbook from the Landbank of the 
Philippines.

In February 2010, the RO sought re-certification of the 
appellant's service from the NPRC and requested that the NRPC 
furnish a complete AGUZ Form 632 and all extracts of Form 23 
executed prior to and subsequent to June 30, 1946.  The following 
information (gleaned from the additional documents that the 
appellant had provided since the January 1991 certification) was 
provided to the NPRC: name, [redacted]; date of 
birth, June[redacted], 1925; place of birth, Arayat, Pampanga; service 
number, [redacted]; date of enlistment, November 17, 1942; date of 
separation, December 17, 1945; unit of assignment, 6th Repl. Co. 
2nd Repl. Bn.  Based on the foregoing information, in March 2010, 
the NPRC certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In August 2010 written argument, the appellant's representative 
argued that the fact that the NPRC was able to produce an X-ray 
from the appellant's time in service proved he had qualifying 
service with the Commonwealth Army of the Philippines from 
November 17, 1942 to December 17, 1945.

In October 2010 written argument, the appellant's representative 
argued that the NPRC's March 2010 recertification response was 
inadequate because the requested documents were not furnished and 
did not indicate whether the appellant's "Affidavit for 
Philippine Army Personnel" had been reviewed.  He also noted 
that the Affidavit had been signed by a [redacted], who listed 
his position as a "Summary Court Officer," and argued that the 
RO should have requested that the service department certify 
whether this individual was a member of the USAFFE.

C.	Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted Feb. 17, 2009).  Payments for eligible persons will be 
either in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002(c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. §  3.203(a).  When the claimant 
does not submit evidence of service or the evidence does not meet 
the requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The appellant has not submitted any documents that meet the first 
requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD 
Form 214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge from the U.S. Armed 
Forces.  Therefore, VA sought service department verification of 
whether the appellant served in the U.S. Armed Forces in the 
Philippines (and specifically whether he has had recognized 
guerrilla service as alleged).  Based on the different sets of 
information contained in the appellant's PA AGO Form 55, WD AGO 
Form 20, and Affidavit for Philippine Army Personnel, in January 
1991 and in March 2010, the service department (via the NPRC) 
certified it had no record of the appellant serving as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
These certifications are binding on VA; VA has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  If a change of service department certification is what 
the appellant seeks, his remedy lies with the service department 
and not with VA.

The appellant's representatives have argued that NPRC's 
possession of an X-ray performed in January 1946 at a VA 
outpatient clinic is prima facie evidence of the Veteran having 
served in the Philippine Commonwealth Army.  The Board notes, 
however, that it was not uncommon for Philippine soldiers to 
receive treatment at VA facilities even though they were not 
members of the Philippine Commonwealth Army or of a recognized 
guerrilla unit during that time period.  Regardless, the Board is 
bound by the service department certification on nonservice.  See 
Duro, 2 Vet. App. 530 (1992).  

The appellant's representatives have also argued that the March 
2010 certification is inadequate because the NPRC did not furnish 
the requested documents or indicate whether it reviewed the 
appellant's Affidavit for Philippine Army Personnel.  The Board 
notes that the documents requested by the RO were AGUZ Form 632 
and all extracts of Form 23; these are documents that would be 
available only for members with qualifying service in the United 
States Armed Forces.  As it was certified that the appellant did 
not have such qualifying service, it stands to reason that the 
NPRC would not be able to produce the requested forms.  Also, 
even though the NPRC did not explicitly state whether they 
reviewed the appellant's Affidavit for Philippine Army Personnel, 
the pertinent information contained in the Affidavit was 
reproduced in the RO's February 2010 request for certification.  
As there is no indication that the additional information 
contained in the Affidavit (but not in the request for 
certification) would yield a different result, the NPRC's failure 
to state that they reviewed the Affidavit does not render their 
re-certification inadequate.

As for the representative's argument that VA should seek 
certification of whether the co-signer of the appellant's 
Affidavit for Philippine Army Personnel, [redacted], was a 
member of the USAFFE, the Board is unaware of any legal basis for 
such a request.  Notably, it would be prohibitively difficult to 
certify the veteran status of [redacted] based upon the little 
information that is contained about him in the Affidavit.

In summary, while the appellant has provided ample evidence to 
show that he is a veteran of the Philippine Army (guerrillas), he 
has not provided sufficient evidence to establish that he was a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  Significantly, his Affidavit for Philippine Army 
Personnel shows he was a member of a civilian guerrilla unit, and 
not the USAFFE or a guerrilla unit recognized by the USAFFE, and 
his WD AGO Form 20 shows he was a private in a guerrilla infantry 
unit under the service command of the Philippines.

The appellant has not provided further evidence (since the March 
2010 certification) that would warrant a request for re-
certification of his service/ nonservice by the service 
department and VA must abide by the service department's 
certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994); see also Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. 
Cir. 2008) (In claims for benefits relating to Filipino Veterans 
of World War II, the United States Court of Appeals for the 
Federal Circuit has held that when a claimant submits new 
evidence subsequent to a previous request for verification of 
recognized military service for purposes of determining 
eligibility for VA benefits, that new evidence must be submitted 
and considered in connection with a new request for 
"verification of service from the service department" pursuant 
to 38 C.F.R. § 3.203(c)).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a veteran 
so as to establish eligibility for compensation from the Filipino 
Veterans Equity Compensation Fund.  Since the law is dispositive 
in this matter, the claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his 
entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


